Exhibit (10)(iii)(A)(3)

CINCINNATI BELL INC.

PENSION PROGRAM

(As amended and restated effective as of January 1, 2005)

1. Introduction to Plan.

1.1 Name and Sponsor of Plan. The name of this Plan is the Cincinnati Bell Inc.
Pension Program, and its sponsor is CBI.

1.2 Purpose of Plan. The purpose of the Plan is to provide supplemental
retirement and death benefits for a select group of managers of the Company.

1.3 Effective Amendment Date of Plan.

(a) Application of This Document. The Plan reflected herein is effective as of
the Effective Amendment Date (January 1, 2005). The Plan replaces, and amends
and restates, the Prior Plan (the Cincinnati Bell Inc. Pension Program as it was
in effect prior to the Effective Amendment Date) with respect to any person who
is or becomes a Senior Manager (as defined in subsection 2.17 below) on or after
the Effective Amendment Date. For any such Senior Manager, any reference in this
document to the Plan shall be deemed to include a reference to the Prior Plan,
and any reference in this document to actions taken under or with respect to the
Plan shall be deemed to include a reference to actions taken under or with
respect to the Prior Plan, to the extent the context requires.

(b) Prior Plan Participants. Any person who is entitled to a benefit under the
Prior Plan but never is a Senior Manager on or after the Effective Amendment
Date shall be entitled to receive the benefit to which he or she is entitled
under the Prior Plan in accordance with the terms of the Prior Plan but shall
not be entitled to any benefit under the terms of the Plan reflected herein.

2. General Definitions. For all purposes of the Plan, the following terms shall
have the meanings hereinafter set forth, unless the context clearly indicates
otherwise.

2.1 “Beneficiary” means, with respect to any Participant, the person or entity
designated by the Participant, on forms furnished and in the manner prescribed
by the Committee, to receive any benefit payable under the Plan after the
Participant’s death. If a Participant fails to designate a beneficiary or if,
for any reason, such designation is not effective, his or her “Beneficiary”
shall be deemed to be his or her surviving spouse or, if none, his or her
estate.

2.2 “Board” means the Board of Directors of CBI.

2.3 “CBI” means Cincinnati Bell Inc. (and, except for purposes of determining
whether a Change in Control has occurred, any legal successor to Cincinnati Bell
Inc. that results from a merger or similar transaction).

2.4 “Change in Control” means the occurrence of any of the events described in
paragraphs (a), (b), and (c) of this subsection 2.4. All of such events shall be
determined under and, even if not so indicated in the following paragraphs of
this subsection 2.4, shall be subject to all of the terms of
Section 1.409A-3(i)(5) of the Treasury Regulations.

 

1



--------------------------------------------------------------------------------

(a) A change in the ownership of CBI (within the meaning of
Section 1.409A-3(i)(5)(v) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(v) of the Treasury Regulations provides that a change in
the ownership of CBI occurs when a person or more than one person acting as a
group acquires outstanding voting securities of CBI that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of CBI.

(b) A change in the effective control of CBI (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides that a change in
the effective control of CBI occurs either:

(1) when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of CBI possessing 30%
or more of the total voting power of the stock of CBI; or

(2) when a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

(c) A change in the ownership of a substantial portion of the assets of CBI
(within the meaning of Section 1.409A-3(i)(5)(vii) of the Treasury Regulations).
In very general terms, Section 1.409A-3(i)(5)(vii) of the Treasury Regulations
provides that a change in the ownership of a substantial portion of the assets
of CBI occurs when a person or more than one person acting as a group acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or persons) assets from CBI that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of CBI immediately prior to such acquisition or
acquisitions.

2.5 “Code” means the Internal Revenue Code of 1986, as it exists as of the
Effective Amendment Date and as it may thereafter be amended. A reference to a
specific section of the Code shall be deemed to be a reference both (i) to the
provisions of such section as it exists as of the Effective Amendment Date and
as it is subsequently amended, renumbered, or superseded (by future legislation)
and (ii) to the provisions of any section of the Treasury Regulations that is
issued under such Code section.

2.6 “Committee” means the committee appointed to administer the Plan under the
provisions of subsection 5.1 hereof.

2.7 “Company” means all of the Employers considered collectively.

2.8 “Date of Separation” means, with respect to any Participant, the date on
which the Participant separates from service with the Company.

2.9 “Effective Amendment Date” means January 1, 2005.

 

2



--------------------------------------------------------------------------------

2.10 “Employee” means any person who is a common law employee of the Company
(i.e., a person whose work procedures are subject to control by the Company) and
is treated as an employee on an employee payroll of the Company.

2.11 “Employer” means each of: (i) CBI; and (ii) each other corporation or other
organization that is deemed to be a single employer with CBI under
Section 414(b) or (c) of the Code (i.e., as part of a controlled group of
corporations that includes CBI or under common control with CBI).

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as it
exists as of the Effective Amendment Date and as it may thereafter be amended. A
reference to a specific section of ERISA shall be deemed to be a reference both
(i) to the provisions of such section as it exists as of the Effective Amendment
Date and as it is subsequently amended, renumbered, or superseded (by future
legislation) and (ii) to the provisions of any government regulation that is
issued under such section as of the Effective Amendment Date or as of a later
date.

2.13 “Participant” means, with respect to any date, any person who (i) is on
such date or has previously been a Senior Manager and (ii) is on such date
either entitled to accrue benefits under the Plan or entitled (determined
without regard to the provisions of subsection 4.10 hereof) to have a benefit
paid under the Plan to or with respect to him or her.

2.14 “Pension Plan” means the Cincinnati Bell Management Pension Plan, as such
plan exists as of the Effective Amendment Date and as it may thereafter be
amended, and including both the part of such plan that is intended to qualify as
a tax-favored plan under Section 401(a) of the Code and the part of such plan
that is not intended to qualify as a tax-favored plan under Section 401(a) of
the Code but instead is subject to the requirements of Section 409A of the Code.
The Pension Plan is a defined benefit pension plan that is sponsored by CBI.

2.15 “Plan” means the Cincinnati Bell Inc. Pension Program. This document amends
and restates the Plan effective as of the Effective Amendment Date to the extent
indicated by subsection 1.3 hereof.

2.16 “Prior Plan” means the versions of the Plan that were in effect before the
Effective Amendment Date.

2.17 “Senior Manager” means, on any date that occurs on or after the Effective
Amendment Date, a person who on such date is an Employee, who has previously
been designated as a participant in the Plan by action of the Board or the
Committee (adopted either prior to the Effective Amendment Date or on or after
such date) in accordance with the provisions of section 3 below, and who has not
previously been removed as a participant in the Plan by action of the Board or
the Committee adopted in accordance with the provisions of section 3 below.

2.18 “Treasury Regulations” means all final regulations issued by the U.S.
Department of the Treasury under the Code, as such regulations exist as of the
date on which this document is executed on its final page by an officer or
representative of CBI and as they are subsequently amended, renumbered, or
superseded. A reference to a specific section or paragraph of the Treasury
Regulations shall be deemed to be a reference to the provisions of such section
or paragraph as it exists as of the date on which this document is executed on
its final page by an officer or representative of CBI and as it is subsequently
amended, renumbered, or superseded.

 

3



--------------------------------------------------------------------------------

2.19 “Years of Service” means, with respect to any Senior Manager, the Senior
Manager’s full years of service as an Employee, computed on the basis that
twelve full months of service (whether or not consecutive) constitutes one full
year of service.

3. Eligible Employees.

3.1 Designation of Senior Managers Eligible To Participate in Plan. Either the
Board or the Committee, by action taken under its policies and procedures, may
at any time on or after the Effective Amendment Date designate any Employee who
it determines is (or may at any time prior to the Effective Amendment Date have
designated any Employee who it determined was) (i) a senior manager of the
Company key to the success of the Company, and (ii) part of a select group of
management or highly compensated employees (within the meaning of Sections 201,
301, and 401 of ERISA), as a participant in the Plan. For purposes of the Plan,
such a designation shall be effective on the date such action is or was taken by
the Board or the Committee (as the case may be) or such later date that is or
was set by the Board or the Committee in such action. Any person who on or after
the Effective Amendment Date is an Employee and who has previously been
designated as a senior manager for purposes of the Plan under the foregoing
provisions of this subsection 3.1 is referred to in the Plan as a Senior Manager
(unless and until he or she is designated not to be a senior manager for
purposes of the Plan under the provisions of subsection 3.2 hereof).

3.2 Removal of Senior Managers as Participants in Plan. In addition, either the
Board or the Committee, by action taken under its policies and procedures, may
at any time on or after the Effective Amendment Date designate that any Senior
Manager shall no longer be considered a Senior Manager for purposes of the Plan
and shall no longer participate in the Plan (other than to the extent he or she
may participate in the Plan for the purpose of receiving benefits he or she
accrued while he or she was designated as a senior manager eligible to
participate in the Plan) should it determine that such Employee (i) is no longer
(or will shortly no longer be) a senior manager of the Company key to the
success of the Company or (ii) is no longer (or will shortly no longer be) part
of a select group of management or highly compensated employees (within the
meaning of Sections 201, 301, and 401 of ERISA). For purposes of the Plan, such
a designation shall be effective on the date such action is taken by the Board
or the Committee (as the case may be) or such later date that is set by the
Board or the Committee in such action.

4. Benefits.

4.1 Basic Benefit Formula and Rights. Subject to the other provisions of this
section 4, if a Participant separates from service with the Company after both
attaining age 55 and completing at least ten Years of Service, he or she shall
be entitled to receive a monthly benefit, commencing as of the first day of the
first calendar month that begins after the Participant’s Date of Separation and
payable for his or her life, that has a monthly amount equal to the result
obtained (not less than zero) by subtracting (i) the sum of his or her Pension
Plan Benefit and Social Security Benefit from (ii) 50% of his or her Average
Monthly Compensation; provided, however, that if no Change in Control has
occurred before the Participant’s Date of Separation and if the sum of the
Participant’s years of age and Years of Service (determined as

 

4



--------------------------------------------------------------------------------

of his or her Date of Separation) total less than 75, the monthly amount of such
benefit shall be reduced by 2.5% for each year by which such sum of his or her
years of age and Years of Service total less than 75.

(a) Average Monthly Compensation. For purposes of this subsection 4.1, a
Participant’s “Average Monthly Compensation” shall be the average obtained by
dividing (i) his or her base salary and annual bonuses from the Company that he
or she earns for the 36-month period (which falls within the 60-month period
ending on the Participant’s Date of Separation) which produces the highest
dollar result by (ii) 36. Any annual bonus based on the results of certain
factors measured over a performance period shall be deemed to have been earned
on the last day of such performance period. A Participant’s base salary and
annual bonuses shall include (i) base salary and annual bonus amounts deferred
by the Participant pursuant to any deferred compensation plan or agreement,
401(k) plan, or cafeteria plan of the Company and (ii) base salary and bonus
amounts paid in the form of securities or other property which are not
immediately included in the Participant’s income for federal income tax
purposes.

(b) Pension Plan Benefit. For purposes of this subsection 4.1, a Participant’s
“Pension Plan Benefit” means the benefits (if any) which the Participant is
entitled to receive under the Pension Plan, if such benefits were expressed as a
monthly benefit commencing as of the first day of the first calendar month that
begins after the Participant’s Date of Separation and payable for his or her
life (as determined by the Committee in accordance with the terms of the Pension
Plan, including any terms under the Pension Plan that apply actuarial
assumptions to express such benefits in the form of such monthly benefit). If a
Participant has received or is entitled to receive a benefit from the Company
which, in the opinion of the Committee, is intended to supplement or be in lieu
of a benefit under the Pension Plan, the value of such other benefit (as
determined by the Committee) shall also be deemed to be a benefit under the
Pension Plan.

(c) Social Security Benefit. For purposes of this subsection 4.1, a
Participant’s “Social Security Benefit” means: (i) when the Participant has
attained his or her social security retirement age on his or her Date of
Separation, the unreduced primary monthly benefit to which he or she would be
entitled on the first day of the first calendar month that begins after the
Participant’s Date of Separation, on proper application, under the federal
Social Security Act in effect on his or her Date of Separation; or (ii) when the
Participant has not attained his or her social security retirement age on his or
her Date of Separation, a monthly benefit commencing on the first day of the
first calendar month that begins after the Participant’s Date of Separation and
payable for his or her life and which is actuarially equivalent (as determined
by the Committee in accordance with the actuarial assumptions that are used
under the Pension Plan as of the first day of the first calendar month that
begins after the Participant’s Date of Separation to determine the actuarial
equivalence of two different annuity benefits) to the unreduced primary monthly
benefit to which he or she would be entitled upon attaining his or her social
security retirement age, on proper application, under the federal Social
Security Act as in effect on his or her Date of Separation, assuming that he or
she did not receive any compensation at all after such date.

(1) For purposes of this paragraph (c), a Participant’s “social security
retirement age” means the age used as the Participant’s retirement age under
Section 216(1) of the federal Social Security Act.

 

5



--------------------------------------------------------------------------------

(2) Also for purposes of this paragraph (c), the Social Security Benefit of a
Participant shall not be adjusted to reflect reductions because the Participant
disqualifies himself or herself by earnings or otherwise to receive the full
amount of such benefit.

4.2 Senior Manager’s Election of Alternative Benefit Form.

(a) Election of Alternative Benefit Form. Notwithstanding the provisions of
subsection 4.1 hereof, any Participant may elect, by a written form filed with
the Committee at any time before the benefit to which he or she becomes entitled
under subsection 4.1 hereof begins to be paid pursuant to the provisions of
subsection 4.1 hereof and subject to the consent of the Committee and such
additional administrative rules as the Committee may prescribe, to receive the
benefit to which he or she may become entitled under subsection 4.1 hereof (in
lieu of the monthly benefit payable for the life of the Participant that is
described in such subsection 4.1) in either (i) a joint and survivor annuity
form of benefit or (ii) a life and 15 year period certain annuity form of
benefit.

(1) For purposes of this paragraph (a): (i) a “joint and survivor annuity form
of benefit” means a monthly benefit commencing as of the first day of the first
calendar month that begins after the Participant’s Date of Separation and
payable for the life of the Participant and continuing after his or her death to
a Beneficiary designated by the Participant (in his or her election of this form
of benefit) for the Beneficiary’s life at 50%, 75%, or 100% (as the Participant
designates in his or her election of this form of benefit) of the monthly amount
payable under the benefit during the life of the Participant (provided that such
Beneficiary survives the Participant); and (ii) a “life and 15 year period
certain annuity form of benefit” means a monthly benefit commencing as of the
first day of the first calendar month that begins after the Participant’s Date
of Separation and payable for the longer of the life of the Participant or for
180 monthly payments, with any payments required to be made under this form of
benefit after the Participant’s death (when the Participant’s death occurs
before 180 monthly payments have been made under the monthly benefit) being paid
to a Beneficiary designated by the Participant (in his or her election of this
form of benefit).

(2) If any optional monthly annuity form of benefit described in this paragraph
(a) (either a joint and survivor annuity form of benefit or a life and 15 year
period certain annuity form of benefit) is elected by a Participant, the monthly
amount of such optional monthly annuity form of benefit shall be an amount that
makes such optional monthly annuity form of benefit actuarially equivalent to
the form of benefit otherwise payable to the Participant under the provisions of
subsection 4.1 hereof. Such actuarial equivalence shall be based on the
combination of the applicable mortality assumption and the applicable interest
rate. Both of such terms are defined in the following provisions of this
subparagraph (2).

(A) The “applicable mortality assumption” means an appropriate mortality
assumption determined under the mortality table published by the Internal
Revenue Service under Code Section 417(e)(3) for the calendar year in which
occurs the date as of which the applicable benefit begins to be paid. In
accordance with the immediately preceding sentence, (i) the applicable mortality
assumption for any applicable Plan benefit with a commencement date that occurs
in 2008 (but no later calendar year) shall be determined under the 2008
Applicable Mortality Table as published by the Internal Revenue Service in the
appendix to Revenue Ruling 2007-67 and (ii) the applicable mortality assumption
for any applicable Plan benefit with a commencement date that occurs in a
calendar year later than 2008

 

6



--------------------------------------------------------------------------------

shall be determined under the applicable mortality table published (in a revenue
ruling, notice, or other written form) by the Internal Revenue Service under
Code Section 417(e)(3) for such later calendar year.

(B) The “applicable interest rate” means the adjusted first, second, and third
segment rates (as such terms are defined in Code Section 417(e)(3)(D)) applied
under rules similar to the rules of Code Section 430(h)(2)(C) for the latest
calendar month that ends prior to the date as of which the applicable benefit
begins to be paid and as such rate is published (in a revenue ruling, notice, or
other written form) by the Internal Revenue Service under Code Section 417(e)(3)
for such month.

(b) Special Lump Sum Benefit Form When Separation From Service Occurs Within Two
Years after Change in Control. Notwithstanding the provisions of subsection 4.1
hereof and paragraph (a) of this subsection 4.2, a Participant shall receive the
benefit to which he or she may become entitled under subsection 4.1 hereof in
the form of a lump sum payment that is made as of the first day of the first
calendar month that begins after the Participant’s Date of Separation (in lieu
of any other form of benefit otherwise provided under subsection 4.1 hereof or
paragraph (a) of this subsection 4.2) in the event (and only in the event) the
Participant’s Date of Separation occurs within two years after the date of a
Change in Control. Any such lump sum benefit shall be actuarially equivalent (as
determined by the combination of the applicable mortality assumption and the
applicable interest rate, as such terms are defined in subparagraphs (1) and
(2) of paragraph (a) of this subsection 4.2) to the form of benefit otherwise
payable to the Participant under the provisions of subsection 4.1 hereof.

4.3 Specified Employees.

(a) Special Payment Rule for Specified Employees. Notwithstanding any other
provision of subsections 4.1 and 4.2 hereof, if a Participant is a Specified
Employee on the Participant’s Date of Separation, the date as of which any
benefit payable to a Participant under subsection 4.1 or 4.2 hereof shall
commence shall, instead of such commencement date being the first day next
following the Participant’s Date of Separation, be the date immediately
following the date on which six months have elapsed after the Participant’s Date
of Separation.

(b) Determination of Specified Employees. For purposes of the provisions of this
subsection 4.3, a Participant shall be deemed to be a “Specified Employee” on
each and any day that occurs during any twelve month period that begins on an
April 1 and ends on the next following March 31 (for purposes of this subsection
4.3, the “subject period”) if, and only if, (i) on any day that occurs in the
twelve month period (for purposes of this subsection 4.3, the “identification
period”) that ends on the latest Identification Date that precedes the start of
the subject period any corporation or organization that is then an Employer or
Affiliate has stock which is publicly traded on an established securities market
(within the meaning of Section 1.897-1(m) of the Treasury Regulations) or
otherwise and (ii) he or she meets either the criteria set forth in subparagraph
(1) of this paragraph (b) or the criteria set forth in subparagraph (2) of this
paragraph (b):

(1) He or she both (i) is an officer of any Employer or Affiliate on any day
that occurs in the identification period and (ii) he or she receives during the
identification period an aggregate amount of Compensation from the Employers and
the Affiliates greater than $130,000 (as adjusted under Section 416(i) of the
Code). For this purpose and in accordance

 

7



--------------------------------------------------------------------------------

with the terms of Code Section 416(i) and the Treasury Regulations issued under
Section 416 of the Code, no more than 50 employees (or, if less, the greater of
three employees or 10% of the employees) of all of the Employers and the
Affiliates shall be treated as officers; or

(2) He or she either: (i) is a 5% or more owner of any Employer or Affiliate on
any day that occurs in the identification period; or (ii) both is a 1% or more
owner of any Employer or Affiliate on any day that occurs in the identification
period and receives during the identification period an aggregate amount of
Compensation from the Employers and the Affiliates greater than $150,000. For
purposes of this subparagraph (2), a Participant is considered to own 5% or 1%,
as the case may be, of any Employer or Affiliate if he or she owns (or is
considered as owning within the meaning of Code Section 318, except that
subparagraph (C) of Code Section 318(a)(2) shall be applied by substituting “5%”
for “50%”) at least 5% or 1%, as the case may be, of either the outstanding
stock or the voting power of all stock of the Employer or Affiliate (or, if the
Employer or Affiliate is not a corporation, at least 5% or 1%, as the case may
be, of the capital or profits interest in the Employer or Affiliate).

(c) Definitions of Terms Used in Specified Employee Determinations. For purposes
of this subsection 4.3, the following terms shall have the meanings hereinafter
set forth.

(1) “Affiliate” means: (i) any member of an affiliated service group, within the
meaning of Section 414(m) of the Code, which includes an Employer; and (ii) each
other entity required to be aggregated with an Employer under Section 414(o) of
the Code.

(2) “Identification Date” means December 31. In this regard, CBI has elected
that December 31 serve as the identification date for purposes of determining
Specified Employees in accordance with the provisions of Section 1.409A-1(i) of
the Treasury Regulations.

(3) “Compensation” means, with respect to a Participant and for any
identification period, the sum of:

(A) the Participant’s wages (within the meaning of Section 3401(a) of the Code)
and all other compensation paid during such period to the person by the
Employers and the Affiliates (in the course of their trades or businesses) and
for which they are required to furnish the Participant a written statement under
Section 6041(d), 6051(a)(3), or 6052 of the Code (e.g., compensation reported in
Box 1 on a Form W-2), determined without regard to any rules under
Section 3401(a) of the Code that limit the remuneration included in wages based
on the nature or location of the employment or the services performed; and

(B) any amounts which are not treated as the Participant’s Compensation for such
identification period under clause (A) of this subparagraph (3) solely because
such amounts are considered contributions that are made by an Employer or
Affiliate on behalf of the Participant and are not includable in the
Participant’s income for federal income tax purposes by reason of Section 125,
402(e)(3), 402(h), and/or 132(f)(4) of the Code or any other types of deferred
compensation or contributions described in Code Section 414(s)(2) or
Section 1.414(s)-1(c)(4) of the Treasury Regulations.

 

8



--------------------------------------------------------------------------------

4.4 Death Benefit. Notwithstanding any other provision of the Plan and in lieu
of any other benefit applicable to the Participant under the foregoing
provisions of this section 4, if a Participant who has completed five or more
Years of Service dies while an Employee (or if a Participant who is otherwise
entitled to receive a benefit under the foregoing subsections of this section 4
dies before the date as of which such Plan benefit commences to be paid to him
or her under the other provisions of the Plan), then his or her Beneficiary
shall be entitled to receive a death benefit. Such death benefit shall
(i) commence as of the first day of the first calendar month that begins after
the Participant’s death, (ii) be payable in the form of a monthly benefit that
is payable for such Beneficiary’s life, and (iii) have a monthly amount equal to
the amount that makes such benefit actuarially equivalent (as determined by the
combination of the applicable mortality assumption and the applicable interest
rate, as such terms are defined in subparagraphs (1) and (2) of paragraph (a) of
subsection 4.2 hereof) to the monthly benefit which was payable to the
Participant under subsection 4.1 hereof (or would have been payable to the
Participant under subsection 4.1 hereof if such subsection did not require the
Participant to have both attained age 55 and completed at least ten Years of
Service in order to be entitled to a benefit under that subsection).

4.5 Annuity and Installment Payments After Initial Payment. Any monthly payment
under an annuity benefit provided under the Plan with respect to a Participant
that is made after the first payment of such benefit shall be made on a monthly
anniversary of the first payment of such benefit. Similarly, any annual payment
under an installment benefit provided under the Plan with respect to a
Participant that is made after the first payment of such benefit shall be made
on an annual anniversary of the first payment of such benefit.

4.6 Distributions for Payment of Taxes.

(a) Distribution for FICA and Related Income Taxes. Notwithstanding any other
provision of the Plan, the Company shall have the right (without notice to or
approval by a Participant, his or her Beneficiary, or any other person) to pay
the Federal Insurance Contributions Act (for purposes of this paragraph (a),
“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
compensation deferred under the Plan with respect to the Participant (for
purposes of this paragraph (a), the “FICA amount”), plus (i) any income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA amount and (ii) any additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes, from any
benefit accrued under the Plan with respect to the Participant (or from any
amounts otherwise payable by the Company to or on account of the Participant).

(1) However, the total payment that is taken under the provisions of this
paragraph (a) from any benefit accrued under the Plan for the Participant must
not exceed the aggregate of the FICA amount and the income tax withholding
related to the FICA amount.

(2) To the extent a payment made in accordance with the provisions of this
paragraph (a) is satisfied from any benefit accrued under the Plan for the
Participant, then such benefit will immediately be reduced by the actuarial
equivalent of such payment (as determined by the combination of the applicable
mortality assumption and the applicable interest rate, as such terms are defined
in subparagraphs (1) and (2) of paragraph (a) of subsection 4.2 hereof and as if
such payment was a benefit payment under the Plan).

 

9



--------------------------------------------------------------------------------

(b) Distributions for Benefit Payment Tax Withholding Requirements. Also
notwithstanding any other provision of the Plan, the Company shall have the
right (without notice to or approval by a Participant, his or her Beneficiary,
or any other person) to withhold from any amounts otherwise payable by the
Company to or on account of the Participant, or from any payment otherwise then
being made by the Company to the Participant, his or her Beneficiary, or any
other person by reason of the Plan, an amount which the Company determines is
sufficient to satisfy all federal, state, local, and foreign tax withholding
requirements that may apply with respect to such benefit payment made under the
Plan. To the extent such tax withholding requirements are satisfied from any
payment otherwise then being made by the Company to the Participant, his or her
Beneficiary, or any other person by reason of the Plan, the amount so withheld
shall be deemed a distribution to the Participant, his or her Beneficiary, or
such other person, as the case may be.

4.7 Administrative Period To Make Payment. The other provisions of this section
4 provide that any payment that is made under the Plan to or with respect to a
Participant shall occur “as of” a specific date and sometimes refer to such a
date as a “commencement date.” However, in accordance with the provisions of
Section 1.409A-3(d) of the Treasury Regulations and in order to permit a
reasonable administrative period for the Company to make payments required under
the Plan, and notwithstanding any other provision of this section 4 or any other
provision of the Plan, any payment that is made under the Plan to or with
respect to a Participant shall be deemed to have been made as of the specific
date as of which it is to be paid under the other provisions of the Plan as long
as it is made on such date or a later date within the same tax year of the
Participant (or, if later, by the 15th day of the third calendar month following
such specified date).

4.8 Employer To Make Payment. Unless the Committee otherwise provides, any
payment with respect to a Participant’s benefit under this Plan shall be the
liability of and, subject to the provisions of subsection 6.2 hereof, made by
the Employer which last employs the Participant as a Senior Manager prior to the
payment.

4.9 Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage the person’s financial affairs may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select, and any such payment shall be
deemed to be payment for such person’s account and shall be a complete discharge
of all liability of the applicable Employer with respect to the amount so paid.

4.10 Special Forfeiture Provisions. Notwithstanding any other provision of the
Plan, the Committee may, in its sole and absolute discretion, forfeit any
benefit or part of a benefit that is or has been accrued by a Participant under
the other provisions of this section 4 (and which benefit has not yet been
paid), in which case such benefit or part of a benefit shall not be payable
under this Plan, if the Committee reasonably determines that any of the
following events has occurred:

(a) Discharge for Cause. The Participant is discharged by an Employer for cause.
For purposes of the Plan, “cause” means a Participant’s (i) material breach of
any provision of any written employment or other agreement with an Employer,
(ii) embezzlement or any act of theft or misappropriation of the property of an
Employer, (iii) dishonesty, fraud, or malicious action which is materially
detrimental to an Employer or to other employees or

 

10



--------------------------------------------------------------------------------

agents of an Employer, (iv) conviction of a felony, or (v) insubordination,
material disregard of his or her duties to an Employer, or repeated failure to
follow material policies or rules of an Employer;

(b) Prior Misconduct. The Participant had while employed by an Employer engaged
in conduct that was not then known by the Employer but could and reasonably
would have resulted in the Participant being discharged for cause had the
Employer then known of such conduct; or

(c) Competition with Employer. The Participant, without the express written
consent of the Board or the Committee, at any time is employed by, becomes
associated with, renders service to, or owns an interest in any business that is
competitive with any Employer or with any business in which an Employer has a
substantial interest (other than as a shareholder with a nonsubstantial interest
in such business).

4.11 No Other Benefits Under Plan. Except as otherwise is specifically provided
in this section 4, no Participant, or any person claiming by or through him or
her, shall be entitled to receive any benefit under the Plan.

5. Administration of Plan.

5.1 Administrator of Plan. CBI shall be the administrator of the Plan. However,
the Plan shall be administered on behalf of CBI by the Committee. The Committee
shall be the Compensation Committee of the Board, unless and until the Board
appoints a different committee to administer the Plan.

5.2 Powers of Committee. The Committee, in connection with administering the
Plan, is authorized to make such rules and regulations as it may deem necessary
to carry out the provisions of the Plan and is given complete discretionary
authority to determine any person’s eligibility for benefits under the Plan, to
construe the terms of the Plan, and to decide any other matters pertaining to
the Plan’s administration. The Committee shall determine any question arising in
the administration, interpretation, and application of the Plan, which
determination shall be binding and conclusive on all persons (subject only to
the claims procedure provisions of subsection 5.6 below). The Committee may
correct errors, however arising, and, as far as possible, adjust any benefit
payments accordingly.

5.3 Actions of Committee.

(a) Manner of Acting as Committee. The Committee shall act by a majority of its
members at the time in office, and any such action may be taken either by a vote
at a meeting or in writing without a meeting. The Committee may by such majority
action appoint subcommittees and may authorize any one or more of its members or
any agent of it to execute any document or documents or to take any other
action, including the exercise of discretion, on behalf of the Committee.

(b) Appointment of Agents. The Committee may appoint or employ such counsel,
auditors, physicians, clerical help, actuaries, and/or any other agents as in
the Committee’s judgment may seem reasonable or necessary for the proper
administration of the Plan, and any agent it so employs may carry out any of the
responsibilities of the Committee that are delegated to him or her with the same
effect as if the Committee had acted directly. The Committee may provide for the
allocation of responsibilities for the operation of the Plan.

 

11



--------------------------------------------------------------------------------

(c) Conflict of Interest of Committee Member. Any member of the Committee who is
also a Participant in the Plan shall not participate in any meeting, discussion,
or action of the Committee that specifically concerns his or her own situation.

5.4 Compensation of Committee and Payment of Administrative Expenses. The
members of the Committee shall not receive any extra or special compensation for
serving as the administrative committee with respect to the Plan and, except as
required by law, no bond or other security need be required of them in such
capacity in any jurisdiction. All expenses of the administration of the Plan
shall be paid by the Company.

5.5 Limits on Liability. The Company shall hold each member of the Committee
harmless from any and all claims, losses, damages, expenses, and liabilities
arising from any act or omission of the member under or relating to the Plan,
other than any expenses or liabilities resulting from the member’s own gross
negligence or willful misconduct. The foregoing right of indemnification shall
be in addition to any other rights to which the members of the Committee may be
entitled as a matter of law.

5.6 Claims Procedures.

(a) Initial Claim. If a Participant, a Participant’s Beneficiary, or any other
person claiming through a Participant has a dispute as to the failure of the
Plan to pay or provide a benefit, as to the amount of Plan benefit paid, or as
to any other matter involving the Plan, the person may file a claim for the
benefit or relief believed by the person to be due. Such claim must be provided
by written notice to the Committee. The Committee shall decide any claims made
pursuant to this subsection 5.6.

(b) Rules If Initial Claim Is Denied. If a claim made pursuant to paragraph
(a) of this subsection 5.6 is denied, in whole or in part, the Committee shall
generally furnish notice of the denial in writing to the claimant within 90 days
(or, if a Participant’s disability is material to the claim, 45 days) after
receipt of the claim by the Committee; except that if special circumstances
require an extension of time for processing the claim, the period in which the
Committee is to furnish the claimant written notice of the denial shall be
extended for up to an additional 90 days (or, if a Participant’s disability is
material to the claim, 30 days), and the Committee shall provide the claimant
within the initial 90-day (or 45-day) period a written notice indicating the
reasons for the extension and the date by which the Committee expects to render
the final decision.

(c) Final Denial Notice. If a claim made pursuant to paragraph (a) of this
subsection 5.6 is denied, in whole or in part, the final notice of denial shall
be written in a manner designed to be understood by the claimant and set forth
(i) the specific reasons for the denial, (ii) specific reference to pertinent
Plan provisions on which the denial is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the claimant wishes to appeal
such denial of his or her claim, including the time limits applicable to making
a request for an appeal and, in the event the claim is one for benefits under
the Plan, a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.

 

12



--------------------------------------------------------------------------------

(d) Appeal of Denied Claim. Any claimant who has a claim denied under the
foregoing paragraphs of this subsection 5.6 may appeal the denied claim to the
Committee. Such an appeal must, in order to be considered, be filed by written
notice to the Committee within 60 days (or, if a Participant’s disability is
material to the claim, 180 days) of the receipt by the claimant of a written
notice of the denial of his or her initial claim.

(1) If any appeal is filed in accordance with such rules, the claimant (i) shall
be given, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant to the claim and
(ii) shall be provided the opportunity to submit written comments, documents,
records, and other information relating to the claim.

(2) A formal hearing may be allowed in its discretion by the Committee but is
not required.

(e) Appeal Process. Upon any appeal of a denied claim, the Committee shall
provide a full and fair review of the subject claim, taking into account all
comments, documents, records, and other information submitted by the claimant
(without regard to whether such information was submitted or considered in the
initial benefit determination of the claim), and generally decide the appeal
within 60 days (or, if a Participant’s disability is material to the claim, 45
days) after the filing of the appeal; except that if special circumstances
require an extension of time for processing the appeal, the period in which the
appeal is to be decided may be extended for up to an additional 60 days (or, if
a Participant’s disability is material to the claim, 45 days) and the Committee
shall provide the claimant written notice of the extension prior to the end of
the initial period. However, if the decision on the appeal is extended due to
the claimant’s failure to submit information necessary to decide the appeal, the
period for making the decision on the appeal shall be tolled from the date on
which the notification of the extension is sent until the date on which the
claimant responds to the request for additional information.

(f) Appeal Decision Notice If Appeal Is Denied. If an appeal of a denied claim
is denied, the decision on appeal shall (i) be set forth in a writing designed
to be understood by the claimant, (ii) specify the reasons for the decision and
references to pertinent provisions of this Plan on which the decision is based,
and (iii) contain statements that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claim and, in the event the
appeal involves a claim for benefits under the Plan, of the claimant’s right to
bring a civil action under Section 502(a) of ERISA. The decision on appeal shall
generally be furnished to the claimant by the Committee within the applicable
appeal period that is described above.

(g) Miscellaneous Claims Procedure Rules. If a Participant’s disability is
material to an applicable claim appeal, then, notwithstanding the foregoing, the
Committee shall appoint other persons who are not either members of the
Committee or subordinates of any such members to conduct the appeal (and any
reference to the Committee in the foregoing paragraphs of this subsection 5.6
that deal with such appeal shall be read to refer to such other appointed
persons). Also, a claimant may appoint a representative to act on his or her
behalf in making or pursuing a claim or an appeal of a claim. In addition, the
Committee may prescribe additional rules which are consistent with the other
provisions of this subsection 5.6 in order to carry out the claim procedures of
this Plan.

 

13



--------------------------------------------------------------------------------

6. Funding Obligation.

6.1 General Rule for Source of Benefits. Except as is otherwise provided herein,
all payments of any benefit provided under the Plan to or on account of a
Participant shall be made from the general assets of the Employer which last
employed the Participant as a Senior Manager. Notwithstanding any other
provision of the Plan, neither the Participant, his or her Beneficiary, nor any
other person claiming through the Participant shall have any right or claim to
any payment of the benefit to be provided pursuant to the Plan which in any
manner whatsoever is superior to or different from the right or claim of a
general and unsecured creditor of such Employer.

6.2 “Rabbi” Trust. Notwithstanding the provisions of subsection 6.1 hereof, CBI
may, in its sole and absolute discretion, establish a trust (for purposes of
this subsection 6.2, the “Trust”) to which contributions may be made by an
Employer in order to fund the Employer’s obligations under the Plan. If, and
only if, CBI exercises its discretion to establish a Trust, the following
paragraphs of this subsection 6.2 shall apply (notwithstanding any other
provision of the Plan).

(a) Grantor Trust Requirement. The part of the Trust attributable to any
Employer’s contributions to the Trust (for purposes of this subsection 6.2, such
Employer’s “Trust account”) shall be a “grantor” trust under the Code, in that
such Employer shall be treated as the grantor of such Employer’s Trust account
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code.

(b) Creditors Rights Under Trust When Employer Insolvent. Any Employer’s Trust
account shall be subject to the claims of such Employer’s creditors in the event
of such Employer’s insolvency. For purposes hereof, an Employer shall be
considered “insolvent” if either (i) such Employer is unable to pay its debts as
they become due or (ii) such Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

(c) Contributions To Trust. Except as may otherwise be required by the terms of
the Trust itself or by subparagraph (1) of this paragraph (c), an Employer may
make contributions to its Trust account for the purposes of meeting its
obligations under the Plan at any time, and in such amounts, as such Employer
determines in its discretion.

(1) Notwithstanding the foregoing provisions of this paragraph (c), in the event
of a Change in Control (except when such Change in Control is part of a change
in an Employer’s financial health within the meaning of Section 409A(b)(2) of
the Code), the Company shall, within five business days after the Change in
Control, contribute such amounts as are necessary to cause the full present
value of all benefits that are accrued under the Plan as of the date of the
Change in Control to be fully funded under the Trust.

(2) For purposes of the provisions of subparagraph (1) of this paragraph (c),
the full present value of all benefits that are accrued under the Plan as of the
date of the Change in Control shall be determined based on the following
assumptions: (i) the date of

 

14



--------------------------------------------------------------------------------

retirement for each Participant shall be considered to be the later of the date
on which such Participant shall both have attained at least age 55 and have
completed at least 10 Years of Service or the date of the Change in Control;
(ii) each Participant who is married on the date of the Change in Control shall
be assumed to select the benefit form described in subsection 4.2(a)(2) hereof,
with his or her spouse as his or her Beneficiary for purposes of such benefit
form; and (iii) the interest and mortality assumptions shall be the same as
those used for funding the Pension Plan for its plan year in which the Change in
Control occurs (or, if such assumptions are not yet established, the analogous
assumptions used for the Pension Plan’s immediately preceding plan year).

(d) Payments From Trust. Any payment otherwise required to be made by an
Employer under the Plan shall be made by such Employer’s Trust account instead
of such Employer in the event that such Employer fails to make such payment
directly and such Employer’s Trust account then has sufficient assets to make
such payment, provided that such Employer is not then insolvent. If such
Employer becomes insolvent, however, then all assets of such Employer’s Trust
account shall be held for the benefit of such Employer’s creditors and payments
from such Employer’s Trust account shall cease or not begin, as the case may be.

(e) Remaining Liability of Employer. Unless and except to the extent any payment
required to be made pursuant to the Plan by an Employer is made by such
Employer’s Trust account, the obligation to make such payment remains
exclusively that of such Employer.

(f) Terms of Trust Incorporated. The terms of the Trust are hereby incorporated
by reference into the Plan. To the extent the terms of the Plan conflict with
the terms of the Trust, the terms of the Trust shall control.

7. Amendment and Termination of Plan.

7.1 Right and Procedure to Terminate Plan. CBI reserves the right to terminate
the Plan in its entirety.

(a) Procedure To Terminate Plan. The procedure for CBI to terminate the Plan in
its entirety is as follows. In order to completely terminate the Plan, the Board
shall adopt resolutions, pursuant and subject to the regulations or by-laws of
CBI and any applicable law, and either at a duly called meeting of the Board or
by a written consent in lieu of a meeting, to terminate the Plan. Such
resolutions shall set forth therein the effective date of the Plan’s
termination.

(b) Effect of Termination of Plan. In the event the Board adopts resolutions
completely terminating the Plan, no further benefits may be paid after the
effective date of the Plan’s termination. Notwithstanding the foregoing, the
Plan’s termination shall not affect the payment (in accordance with the
provisions of the Plan, including but not limited to the provisions of
subsection 4.10 hereof) of each Participant’s accrued benefit under the Plan as
determined as of the later of the effective date of the Plan’s termination or
the date such resolutions terminating the Plan are adopted. For purposes of this
subsection 7.1 and the provisions of subsection 7.2 hereof, a Participant’s
“accrued benefit under the Plan” means, as of any date, the Plan benefit that
would have applied under the Plan to the Participant if he or she had
permanently ceased to be an Employee no later than such date.

 

15



--------------------------------------------------------------------------------

7.2 Amendment of Plan. Subject to the other provisions of this subsection 7.2,
CBI may amend the Plan at any time and from time to time in any respect;
provided that no such amendment shall affect the payment (in accordance with the
provisions of the Plan, including but not limited to the provisions of
subsection 4.10 hereof) of each Participant’s accrued benefit under the Plan (as
defined in subsection 7.1(b) hereof) as determined as of the later of the
effective date of the amendment or the date such amendment is adopted.

(a) Procedure To Amend Plan. Subject to the provisions of paragraph (b) of this
subsection 7.2, in order to amend the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of CBI and any applicable
law, and either at a duly called meeting of the Board or by a written consent in
lieu of a meeting, to amend the Plan. Such resolutions shall either (i) set
forth the express terms of the Plan amendment or (ii) simply set forth the
nature of the amendment and direct an officer of CBI to have prepared and to
sign on behalf of CBI the formal amendment to the Plan. In the latter case, such
officer shall have prepared and shall sign on behalf of CBI an amendment to the
Plan which is in accordance with such resolutions.

(b) Alternative Procedure To Amend Plan. In addition to the procedure for
amending the Plan set forth in paragraph (a) of this subsection 7.2, the Board
may also adopt resolutions, pursuant and subject to the regulations or by-laws
of CBI and any applicable law, and either at a duly called meeting of the Board
or by a written consent in lieu of a meeting, to delegate to any officer of CBI
or to the Committee the authority to amend the Plan.

(1) Such resolutions may either grant the officer or the Committee broad
authority to amend the Plan in any manner the officer or the Committee deems
necessary or advisable or may limit the scope of amendments he, she, or it may
adopt, such as by limiting such amendments to matters related to the
administration of the Plan. In the event of any such delegation to amend the
Plan, the officer or the Committee to whom or which authority is delegated shall
amend the Plan by having prepared and signed on behalf of CBI an amendment to
the Plan which is within the scope of amendments which he, she, or it has
authority to adopt.

(2) Also, any such delegation to amend the Plan may be terminated at any time by
later resolutions adopted by the Board.

(3) Finally, in the event of any such delegation to amend the Plan, and even
while such delegation remains in effect, the Board shall continue to retain its
own right to amend the Plan pursuant to the procedure set forth in paragraph
(b) of this subsection 8.2.

8. Miscellaneous.

8.1 Delegation. Except as is otherwise provided in sections 5 and 7 hereof, any
matter or thing to be done by CBI shall be done by its Board, except that, from
time to time, the Board by resolution may delegate to any person or committee
certain of its rights and duties hereunder. Any such delegation shall be valid
and binding on all persons, and the person or committee to whom or which
authority is delegated shall have full power to act in all matters so delegated
until the authority expires by its terms or is revoked by the Board, as the case
may be.

 

16



--------------------------------------------------------------------------------

8.2 Non-Alienation of Benefits.

(a) General Non-Alienation Rule. Except to the extent required by applicable
law, no Participant or Beneficiary may alienate, commute, anticipate, assign,
pledge, encumber, transfer, or dispose of the right to receive the payments
required to be made hereunder, which payments and the right to receive them are
expressly declared to be nonassignable and nontransferable. In the event of any
attempt to alienate, commute, anticipate, assign, pledge, encumber, transfer, or
dispose of the right to receive the payments required to be made hereunder, the
Company shall have no further obligation to make any payments otherwise required
of it hereunder (except to the extent required by applicable law).

(b) Exception for Domestic Relations Orders. Notwithstanding the provisions of
paragraph (a) of this subsection 8.2, any benefit payment otherwise due to a
Participant under the Plan shall be made to a person other than the Participant
to the extent necessary to fulfill a domestic relations order (as defined in
Code Section 414(p)(1)(B).

8.3 No Spousal Rights. Nothing contained in the Plan shall give any spouse or
former spouse of a Participant any right to benefits under the Plan of the types
described in Code Sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).

8.4 Separation From Service. For all purposes of the Plan, a Participant shall
be deemed to have separated from service with the Company on the date he or she
dies, retires, or otherwise has a separation from service with the Company’s
controlled group. The following subsections of this subsection 8.4 shall apply
in determining when a Participant has incurred a separation from service with
the Company’s controlled group.

(a) Effect of Leave of Service. The Participant’s service with the Company’s
controlled group shall be treated as continuing intact while the Participant is
on military leave, sick leave, or other bona fide leave of absence where there
is a reasonable expectation that the Participant will return to perform services
for the Company’s controlled group (but not beyond the later of the date on
which the leave has lasted for six months or the date on which the Participant
no longer retains a right of reemployment with the Company’s controlled group
under an applicable statute or by contract).

(b) Determination of Separation From Service. For purposes of the Plan, a
separation from service of the Participant with the Company’s controlled group
as of any date shall be determined to have occurred when, under all facts and
circumstances, either (i) no further services will be performed by the
Participant for the Company’s controlled group after such date or (ii) the level
of bona fide services the Participant will perform for the Company’s controlled
group after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or as an independent contractor) by
the Participant for the Company’s controlled group over the immediately
preceding 36-month period (or the full period of the Participant’s service for
the Company’s controlled group if such period has been less than 36 months).

(c) Controlled Group Definition. For purposes of this subsection 8.4, the
“Company’s controlled group” means, collectively, (i) each Employer and
(ii) each other

 

17



--------------------------------------------------------------------------------

corporation or other organization that is deemed to be a single employer with an
Employer under Section 414(b) or (c) of the Code (i.e., as part of a controlled
group of corporations that includes an Employer or under common control with an
Employer), provided that such Code sections will be applied and interpreted by
substituting “at least 50 percent” for each reference to “at least 80 percent”
that is contained in Code Section 1563(a)(1), (2), and (3) and in
Section 1.414(c)-2 of the Treasury Regulations.

8.5 No Effect On Employment. The Plan is not a contract of employment, and the
terms of employment of any Participant shall not be affected in any way by the
Plan except as specifically provided in the Plan. The establishment of the Plan
shall not be construed as conferring any legal rights upon any Participant for a
continuation of employment, nor shall it interfere with the right of the Company
to discharge any Employee and to treat him or her without regard to the effect
which such treatment might have upon him or her as a Participant in the Plan.
Each Participant (and any Beneficiary of or other person claiming through the
Participant) who may have or claim any right under the Plan shall be bound by
the terms of the Plan.

8.6 Applicable Law. The Plan shall be governed by applicable federal law and, to
the extent not preempted by applicable federal law, the laws of the State of
Ohio.

8.7 Separability of Provisions. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

8.8 Headings. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.

8.9 Counterparts. The Plan may be executed in any number of counterparts, each
of which shall be deemed an original. All counterparts shall constitute one and
the same instrument, which shall be sufficiently evidenced by any one thereof.

8.10 Application of Code Section 409A. The Plan is intended to satisfy and
comply with all of the requirements of Section 409A of the Code and any Treasury
Regulations issued thereunder. The provisions of the Plan shall be interpreted
and administered in accordance with such intent.

IN ORDER TO EFFECT THE PROVISIONS OF THIS PLAN DOCUMENT, Cincinnati Bell Inc.,
the sponsor of the Plan, has caused its name to be subscribed to this Plan
document, to be effective as of January 1, 2005.

 

CINCINNATI BELL INC. By  

/s/ Christopher J. Wilson

Title  

V.P. General Counsel & Secretary

Date  

 

 

18